Citation Nr: 1332076	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  13-14 597	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of hepatitis.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to an increased disability evaluation for bilateral hearing loss.

(The issue of entitlement to payment of private medical expenses incurred at St. Luke's Clinic-Idaho Cardiology Associates, on January 21, 2013, is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1951 to October 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2008 and March 2008 rating decisions of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.


FINDING OF FACT

In July 2011, in writing, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his appeal of the claims of service connection for the residuals of hepatitis and a headache disability; and for an increased disability rating for bilateral hearing loss.







CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim of service connection for the residuals of hepatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the claim of service connection for a headache disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal of the claim of a claim for an increased disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran may withdraw in writing a substantive appeal at any time before the Board promulgates a decision in the appeal.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202 and 20.204.

In February 2009, the Veteran perfected an appeal to the Board of the claims of service connection for the residuals of hepatitis and a headache disability, and for an increased disability rating for bilateral hearing loss.  

In a written statement signed in July 2011, prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal of all three issues. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal of the claims of service connection for the residuals of hepatitis and a headache disability, and for an increased disability rating for bilateral hearing loss.



ORDER

The appeal of the claim of service connection for the residuals of hepatitis is dismissed.

The appeal of the claim of service connection for a headache disability is dismissed.

The appeal of the claim of service connection for an increased disability rating for bilateral hearing loss is dismissed.



		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


